 DECISIONS OF THE NATIONAL LABOR RELATIOSN BOARD
 540 
United Rentals, Inc. 
and Laborers™ Local Union 886, 
Laborers™ International 
Union of North Amer-
ica, AFLŒCIO.   
Case 32ŒRCŒ5078 
March 31, 2004 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND SCHAUMBER
 On November 15, 2002, the Regional Director for Re-
gion 32 issued a Decision and Direction of Election find-
ing that: (1) a petitioned-for unit of mechanics, yard em-

ployees, and drivers, excluding counter employees, the 
parts associate, and the branch associate at the Em-
ployer™s San Leandro, Califor
nia facility, is appropriate; 
and (2) mechanic foreman Sw
eat be permitted to vote 
subject to challenge.  Thereafter, in accordance with Sec-

tion 102.67 of the National Labor Relations Board™s 
Rules and Regulations, the Employer filed a timely re-
quest for review arguing that 
the smallest appropriate is a 
facility-wide unit of the San 
Leandro facility employees.  
The Petitioner filed an opposition to the Employer™s re-

quest for review.  By Order dated January 29, 2003, the 

Board granted the Employer™s request for review.
1The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.   
Having carefully considered the entire record, we re-
verse the Regional Director™s finding that the petitioned-

for unit is appropriate and find in agreement with the 

Employer that the smallest appropriate unit must include 
all the employees at the San Leandro facility. 
Facts The Employer is engaged in the retail and nonretail 
rental of equipment.  The Employer rents a variety of 
equipment to homeowners and small-to-mid-size con-
tractors.  The San Leandro facility operates 7 days a 
week.  The Employer employs three drivers, four me-

chanics, five yard employees, four counter employees,
2 one parts associate, and one branch associate.  Branch 

Manager Dale Ferdinandi oversees all operations.  Joe 

DeSoto is the lead yard empl
oyee, and Barry Sweat is the 
mechanic shop foreman.
3  Saiyad Ahmed, the senior 
counter employee, is the disp
atcher of the drivers.   
The duties of employees are divided into general areas 
of responsibility.  Drivers make deliveries and pickups of 

rental equipment using tractor-trailer rigs and pickup 
                                                          
                                                           
1 The election was conducted on Dece
mber 13, 2002, and the ballots 
were impounded.  
2 The counter employees also are refe
rred to as sales coordinators.   
3 The Petitioner contends that Sweat is a statutory supervisor.  The 
Regional Director found the record in
sufficient to establish that Sweat 
is a statutory supervisor but permitted him to vote subject to challenge. 
trucks.  Yard employees load and unload rental equip-

ment in the yard, assist with deliveries, check equipment 
for rental, and may make deliveries using pickup trucks.    
Mechanics typically perform preventive maintenance and 

make repairs on small rental equipment.   Counter em-
ployees provide customer service, including preparing 
rental agreements using computers, demonstrating 

equipment to customers, assisting them with the loading 
and unloading of equipmen
t, and receiving returned 
equipment.  The parts associate orders parts for the me-
chanics and obtains merchandise for the Employer™s 
rental showroom.
4Notwithstanding this general division of responsibili-
ties, the employees regularly overlap and interchange 
duties.  According to Ferdinandi, who was the only wit-

ness to testify regarding the duties of the employees, the 
Employer relies on everyone to ﬁpitch inﬂ to do various 
types of jobs, despite their designated classification.  

Employees therefore perform th
e duties of different clas-
sifications everyday.  Although counter employees pro-

vide customer service, they also use the Employer™s 

pick-up trucks to make equipment deliveries, a function 
usually performed by the drivers.
5  In addition, virtually 
everyday, counter employees help customers load rental 
equipment or assist truckdrivers load their deliveries, a 
function ordinarily performed by the yard employees.
6  Another counter employee has repaired a number of 
pieces of equipment that normally would be repaired by 
the mechanics.  The parts asso
ciate, formerly a yard em-
ployee, delivers equipment and performs yard duties, at 
times spending the entire day working in the yard.  If a 
yard employee calls in sick on the weekend, a counter 
employee regularly fills in.  In addition, yard employees 
regularly perform the duties of counter employees, in-
cluding filling in for counter employees when they are 
sick.  As indicated, although Ahmed is a counter employee, 
he also is the dispatcher of the drivers.  Ahmed, a former 
yard employee, coordinates the drivers and tells them 
where to deliver and pick up equipment and what par-
ticular sequence or route to use.  Ahmed maintains daily 

radio contact with the drivers. 
 4 The precise duties of the branch 
associate classification are unclear 
from the record.   
5 Although most counter employees are unlicensed to drive the trac-
tor-trailers, one counter employee, Lopez, is a former tractor-trailer 
driver (and yard employee) who is licensed. He has hauled tractor-
trailer loads five to seven times dur
ing the 13 months since Ferdinandi 
began managing this facility.   
6 When loading customer vehicles
, the counter employees often use 
forklifts, which ordinarily are opera
ted by yard employees.  Counter 
employees also load the aggregate or
 concrete bin in the yard, a job 
performed by the yard employees.   
341 NLRB No. 72 
 UNITED RENTALS
, INC. 541
Branch Manager Ferdinandi handles all hiring, firing, 
disciplining, and performance evaluations at the San 
Leandro facility.  He oversees all branch employees and 
schedules all work hours.  Although Yard Leadman De 

Soto assigns work 
to yard employees and Foreman Sweat 
to the mechanics, Ferdinandi directly assigns other duties 

to employees.  
All employees receive the same medical, vacation, and 
sick-leave benefits.  With th
e exception of Sweat, who is 
paid $22 per hour, wages range from $11 per hour to 

$17.50 per hour, depending on the classification.  
Counter employees earn from $16 to $17.50 per hour, 
while drivers receive from $15 to $17 per hour, and me-
chanics earn from $15 to $16.50 per hour.  The parts 
associate is paid $13.65 pe
r hour, while yard employees 
are paid from $11 to $13.50 per hour.
7  All employees 
except the counter employees are covered by the same 

profit sharing plan.    
All employees begin work between 7 and 8:30 a.m.   
Employees are subject to the same time and attendance 

policy.  Except for the large rig tractor-trailer drivers 

who must possess an appropriate driver™s license, and the 
mechanics who must have some experience repairing 
equipment, most classifications require no special quali-

fications.   Counter employees are trained in the opera-
tion of the Employer™s computer system.   
Analysis 
The Regional Director found that the petitioned-for 
unit of drivers, yard employ
ees, and mechanics is appro-
priate by emphasizing that even though the excluded 
counter employees may occas
ionally deliver equipment 
or assist with minor repairs, their primary duties are dis-

tinctly clerical compared 
with unit employees whose 
duties involve manual tasks.  In addition, the Regional 

Director found that the only evidence of interchange is 

limited to occasional instances that are insufficient to 
require the inclusion of the counter employees, parts as-
sociate, and branch associate in the petitioned-for unit.    
We find, contrary to the Regional Director, that the 
overwhelming and undisputed evidence of overlapping 

duties and interchange between the excluded employees 

and the petitioned-for employees, and of their common 
terms and conditions of employment, demonstrates that 
the petitioned-for unit is not an appropriate unit.  We find 

therefore that the counter employees, parts associate, and 
branch associate must be included in the petitioned-for 

unit, and that only an overa
ll unit of employees at the 
Employer™s San Leandro facility is appropriate.  
Although the employees in each
 classification at this 
facility have a designated function, they all ﬁpitch inﬂ 
                                                          
                                                           
7 The record does not indicate the hourly
 rate of the branch associate. 
and perform the functions of different classifications 

when necessary.  This method of operation has resulted 
in the excluded employees regularly and frequently per-
forming duties of the employees in the petitioned-for 

unit.  Thus, the undisputed testimony of Branch Manager 
Ferdinandi clearly demonstrates that the counter employ-
ees, while responsible for customer service, have regu-

larly performed the functions of the petitioned-for yard 
employees, drivers, and even 
mechanics.  Similarly, the 
parts associate, while res
ponsible for the Employer™s 
inventory of parts and equipment, has performed the du-
ties of yard employees and drivers.  Counter employees 
also substitute for yard employees who are ill.  Con-
versely, yard employees have performed the duties of 
counter employees and filled in for them when they are 

sick.   Further evidence of 
the functional overlap in the 
Employer™s operation is the role of counter employee 

Ahmed, who also serves as the 
dispatcher of the drivers.  
Ahmed, a former yard employ
ee, dispatches the drivers 
on their deliveries and pickups, and maintains daily radio 

contact with them.   
We disagree with the Regional Director™s narrow as-
sessment of the overlapping work and interchange as 

ﬁoccasionalﬂ or ﬁlimitedﬂ and his finding that the work of 

the excluded employees is ﬁdis
tinctly clerical.ﬂ  The un-
disputed testimony of Ferdinandi demonstrates that the 

performance of petitioned-for unit work by the excluded 

employees occurs regularly and in many instances every 
day.  Furthermore, the exte
nt of the performance of the 
manual functions of unit employees by the excluded em-
ployees undermines the Regional Director™s finding that 
their duties are distinctly clerical.
8   The excluded employees also share common terms and 
conditions of employment with the employees in the pe-
titioned-for unit.  The excluded employees work similar 

hours and are subject to th
e same time and attendance 
policy as the petitioned-for employees.  Furthermore, all 
employees at the facility are subject to common labor 

relations authority and oversight by Branch Manager 
Ferdinandi.  Ferdinandi sets all employee work sched-
ules, and he directly assigns duties to employees.  All 

employees receive the same medical and leave benefits.  
The wages of the excluded 
counter employees are com-
parable to the wages of the drivers and most mechanics.
9  Although the counter employees are covered by a differ-
 8 This case, therefore, is distinguishable from 
Avis Rent-a-Car Sys-
tem, Inc., 132 NLRB 1136 (1961), relied on by the Regional Director, 
because the excluded counter/rental 
agents there only occasionally performed the duties of the unit m
echanics and delivery personnel.   
9 Counter employees earn from $16 to $17.50 per hour, while drivers 
earn from $15 to $17 per hour and most mechanics earn from $15 to 
$16.50 per hour.   
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 542 
ent profit sharing plan from the petitioned-for employees, 
the parts associate and branch associate are covered by 
the same plan as the petitioned-for employees.  Finally, 
two counter employees and the parts associate previously 

worked as yard employees, a
nd one of those counter em-
ployees also previously worked as driver.   
Accordingly, based on the significant overlapping du-
ties and interchange, common labor relations control, 
common oversight and assignment of work by Ferdi-
nandi, common hours of work, and similar wages and 

benefits, we find that the excluded counter employees,
10 the parts associate, and the branch associate
11 share such 
                                                          
                                                                                             
10 Senior counter employee/dispatcher Ahmed™s duties as a dis-
patcher and his shared terms and 
conditions of employment with unit 
employees alone mandates his inclusion in the unit.  See, e.g., 
Brown-
ing Ferris, Inc., 275 NLRB 292 (1985).  
11 Although the record is sparse 
concerning the terms and conditions 
of employment of the branch associ
ate, we include her in the unit be-
a substantial community of interest with the petitioned-

for employees that they must be included in the unit.   
The Petitioner has not indicated whether it would be 
willing to proceed to an election in a unit different from 

the unit found appropriate by the Regional Director.  We 
therefore remand the case 
to the Regional Director.
12ORDER The Regional Director™s Decision and Direction of 
Election is reversed.   This case is remanded to the Re-
gional Director for furt
her appropriate action.  
 cause otherwise, she would be the only unrepresented employee at this 
facility.  See 
Chrysler Corp.
, 194 NLRB 183 (1971).     
12 In light of our finding that the 
petitioned-for unit is not appropriate 
and our remand of this case to the Regional Director for further action, 

we find it unnecessary to pass on the supervisory status of Sweat.   
   